Name: Commission Regulation (EEC) No 420/87 of 11 February 1987 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2 . 87 Official Journal of the European Communities No L 42/27 COMMISSION REGULATION (EEC) No 420/87 of 11 February 1987 altering the export refunds on oil seeds Whereas the estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas the amount to be deducted where appropriate, from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC and its effect on the amount of the refund could therefore not be determined ; whereas the amounts of the refund should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for rape seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 295/87 to the informa ­ tion at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 3923/86 , Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 Q, in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Wheres the export refunds on oil seeds were fixed by Regulation (EEC) No 295/87 (8) Whereas , in the absence of a target price for colza and rape seed for the 1987/88 marketing year, in cases of advance fixing for the month of July 1987 of the refund on these products it has been possible only to make a provisional calculation using the target price for the 1986/87 marketing year ; whereas, therefore , such refund amounts must be applied only provisionally and confirmed or altered when the target price for the 1987/88 marketing year is known ; Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 f), fixed in the Annex to Regulation (EEC) No 295/87, are altered as shown in the Annex hereto . 2 . In cases of advance fixing of the refund on colza and rape seed for the month of July 1987 the amount will however be confirmed or altered with effect from 12 February 1987 on the basis of the target price and connected measures set for these products for the 1987/88 marketing year for colza and rape seed. 3 . In cases of advance fixing of the refund on colza and rape seed for the month of July 1987, the amount shall however be confirmed or altered with effect from 12 February 1987 to take account, where appropriate, of the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. 4 . There shall be no refund on sunflower seed. / Article 2 This Regulation shall enter into force on 12 February 1987 . (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . (J) OJ No L 133 , 21 . 5 . 1986 , p . 8 . ( 3) OJ No 125, 26 . 6 . 1967, p . 2461 /67 . (4) OJ No L 264, 23 . 11 . 1972, p . 1 . (Ã  OJ No L 164, 24 . 6 . 1985, p . 11 . ( «) OJ No L 167, 25 . 7 . 1972, p . 9 . O OJ No L 143 , 30 . 5 . 1984, p . 4 . ( 8 ) OJ No L 30 , 31 . 1 . 1987, p . 16 . (&gt;) OJ No L 75, 30 . 3 . 1971 , p. 16 . No L 42/28 Official Journal of the European Communities 12. 2. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 11 February 1987 altering the export refunds on colza and rape seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross refunds (ECU) : \ \  Spain 30,180 30,676 31,172 31,172 31,172 27,204  Portugal 35,700 36,196 36,692 36,692 36,692 32,724  other Member States 35,700 36,196 36,692 36,692 36,692 32,724 2. Final refunds : Seeds harvested and exported from :  Federal Republic of Germany (DM) 86,08 87,26 88,46 88,54 88,54 79,34  Netherlands (Fl) 96,99 98,32 99,66 99,75 99,75 89,35  BLEU (Bfrs/Lfrs) 1 667,01 1 690,26 1 713,51 1 712,97 1 712,97 1 522,93  France (FF) 244,26 247,78 251,09 250,69 250,69 223,10  Denmark (Dkr) 300,82 305,05 309,29 309,29 309,29 275,1 1  Ireland ( £ Irl) 26,805 27,193 27,579 27,440 27,440 24,256  United Kingdom ( £) 19,442 19,753 20,064 20,064 20,064 17,471  Italy (Lit) 53 474 54 235 54 888 55 000 55 000 48 683  Greece (Dr) 3 437,95 3 475,48 3 509,26 3 496,97 3 496,97 2 959,67  Spain (Pta) 4 160,95 4 233,26 4 305,58 4 279,63 4 279,63 3 696,81  Portugal (Esc) 5 045,18 5 115,95 5 161,64 5 152,30 5 152,30 4 511,23 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year.